Pfeifer, J.,
dissenting.
{¶ 36} R.C. 1345.72(B) provides:
{¶ 37} “If the manufacturer, its agent, or its authorized dealer is unable to conform the motor vehicle to any applicable express warranty by repairing or correcting any nonconformity after a reasonable number of repair attempts, the manufacturer, at the consumer’s option and subject to division (D) of this section, either shall replace the motor vehicle with a new motor vehicle acceptable to the consumer or shall accept return of the vehicle from the consumer and refund each of the following:
{¶ 38} “(1) The full purchase price;
{¶ 39} “(2) All incidental damages, including, but not limited to, any fees charged by the lender or lessor for making or canceling the loan or lease, and any expenses incurred by the consumer as a result of the nonconformity, such as charges for towing, vehicle rental, meals, and lodging.”
{¶ 40} The plain language of R.C. 1345.72(B) provides that when the Lemon Law is violated, the consumer can choose between receiving a new car or a full refund. In this case, even though the vehicles were found to violate the Lemon Law, the consumers received neither new cars nor full refunds. The reason for this disconnect is that the consumers were allowed to accept a settlement offer that was contrary to the mandate of R.C. 1345.72(B). Their acceptance of this offer was reasonable. As the court of appeals stated, “The average consumer of a nonconforming vehicle can neither afford nor justify protracted litigation, which could easily cost more than the value of the vehicle. As a result, when faced with a choice between a full refund, less a few hundred or thousand dollars for mileage, and a protracted lawsuit with no guarantee of success, a prudent consumer would accept settlement every time.” 153 Ohio App.3d 161, 2003-Ohio-3009, 792 N.E.2d 207, ¶ 31. This inequality of bargaining position was a significant factor in the passage of the Lemon Law. As the majority opinion acknowledges, the Lemon Law “was designed to give a purchaser greater leverage in seeking redress when his or her new auto turns out to be a ‘lemon.’ Royster v. Toyota Motor Sales, U.S.A., Inc. (2001), 92 Ohio St.3d 327, 750 N.E.2d 531 * * *.” Unfortunately, the majority’s decision today eviscerates the Lemon Law.
{¶ 41} The majority errs in equating the informal dispute-resolution mechanism (“IDRM”) required by R.C. 1345.77 with the “informal dispute settlement boards” established by the Attorney General. The IDRM is “to provide for the *471resolution of warranty disputes.” R.C. 1345.77. In my view, the IDRM is limited to determining whether the Lemon Law has been violated. No other reading is compatible with the plain language of R.C. 1345.72(B), which provides only two specific remedies for violations of the Lemon Law. To allow settlements when the statute does not authorize them is to read into the statutory scheme provisions that are not there.
Murray & Murray Co., L.P.A., John T. Murray and Barbara Quinn Smith; Maguire & Schneider, L.L.P., and Patrick Maguire, for appellees.
Carpenter & Lipps, L.L.P., Michael H. Carpenter and Jeffrey A. Lipps, for appellant General Motors Corporation.
Bryan Cave, L.L.P., Jeffrey S. Russell and Paul V. Stearns; Vorys, Sater, Seymour & Pease, L.L.P., Suzanne K. Richards and Nina I. Webb-Lawton, for appellant DaimlerChrysler Corporation.
Baker & Hostetler, L.L.P., Elizabeth A. McNellie and Rodger L. Eckelberry; O’Melveny & Myers, L.L.P., Brian Brooks and Morgen A. Sullivan, for appellant Ford Motor Company.
{¶ 42} Settlement offers for less value than contemplated by R.C. 1345.72(B) are almost certainly lawful prior to a determination that the Lemon Law has been violated. Here, the complaint adequately alleged that the vehicles had been determined to violate the Lemon Law. Accordingly, the settlement offers in this case were contrary to R.C. 1345.72(B) and therefore could be found to constitute a deceptive and unconscionable act under Ohio’s Consumer Sales Practices Act. I would hold that the Civ.R. 12(B)(6) motion should have been overruled and would allow a trial on the merits to go forward. I dissent,
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.